Citation Nr: 0734008	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  04-24 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-
gastrectomy syndrome, status post-gastrectomy and vagotomy 
for chronic peptic ulcer disease with irritable bowel 
syndrome, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a hemorrhoidectomy, to include impairment of sphincter 
control, currently rated as 10 percent disabling.

3.  Entitlement to service connection for a psychiatric 
disorder, to include depression and post-traumatic stress 
disorder (PTSD).

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, 
Attorney-at-law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of May 2004, 
September 2004, and February 2005, of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The May 2004 decision denied the veteran's claim for 
entitlement to service connection for a cholecystectomy and 
an increased evaluation for the residuals of a 
hermorrhoidectomy.  The RO did, however, grant a 30 percent 
disability evaluation for post-gastrectomy syndrome.  The 
September 2004 denied the veteran's claim for a TDIU, and the 
February 2004 rating action was a denial of the veteran's 
request for service connection for a psychiatric disorder.  

The record indicates that in September 2005, the Board issued 
a Decision/Remand.  In that action, the Board denied the 
veteran's claim involving increased ratings and service 
connection for a cholecystectomy.  The other two issues were 
remanded to the RO via the Appeals Management Center (AMC) 
for the purpose of obtaining additional evidence.  The 
veteran received notification of this action and he appealed 
the decision portion of the September 2005 Board action to 
the United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  It is noted that in his pleadings 
to the Court, the veteran dropped his appeal with respect to 
the issue involving a cholecystectomy.  Hence, the only two 
issues before the Court were those involving increased 
ratings.

A Joint Motion for Partial Remand was presented before the 
Court.  In that Motion, the parties concluded that the 
September 2005 Board action did not consider whether the two 
disabilities could have been rated higher pursuant to other 
rating criteria available to the VA.  The Motion further 
indicated that the Board had erred when it had not obtained 
the veteran's Social Security Administration (SSA) records 
prior to issuing a decision on the merits of the veteran's 
claim.  The Court agreed with the Joint Motion and remanded 
the claim.  It did not, however, specifically vacate the 
Board's action.  The claim has since been returned to the 
Board for review.  


ORDER TO VACATE

As noted above, the Court ordered that the September 2005 
Board decision be modified and returned to the Board for 
further action in accordance with its Order and the Joint 
Motion for Remand.  

In order to effectuate the Court's Order, the Board will 
vacate the September 21, 2005, decision portion of the 
Decision/Remand action.  An appellate decision may be vacated 
by the Board at any time upon the request of the veteran or 
his representative, or on the Board's own motion, when there 
has been a denial of due process.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2006).

In view of the Board's order vacating the September 21, 2005, 
Board decision portion of the Decision/Remand action, a new 
Board action is being simultaneously rendered, and that 
action will be entered as if the September 21, 2005, Board 
decision portion of the Decision/Remand action had never been 
issued.

Accordingly, the September 21, 2005, Board decision portion 
of the Decision/Remand action is vacated.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


